Citation Nr: 1706949	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with left neuroma.

2.  Entitlement to service connection for a disability productive of chronic left leg pain, to include peripheral vascular disease of the left lower extremity, as secondary to the service-connected bilateral pes planus disability with left neuroma.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine as secondary to the service-connected bilateral pes planus disability with left neuroma.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected bilateral pes planus disability with left neuroma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  These matters were previously remanded by the Board in October 2012.  

The Board notes that entitlement to service connection for tinnitus is separately docketed and awaiting further administrative action, to include scheduling of a requested Board hearing.  As such, this issue will not be adjudicated at this time.

Additionally, the Board notes that the Veteran's claim was originally for a left leg and knee condition per a November 2008 telephone discussion, which was characterized as peripheral vascular disease in the rating decision denying the claim.  A claim to reopen service connection for an orthopedic left knee disability was referred by the October 2012 remand, and ultimately resulted in an unappealed October 2016 statement of the case (SOC).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2012 remand instructed that the RO prepare a Statement of the Case (SOC) concerning the Veteran's claim for a higher rating for bilateral pes planus, in compliance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Veteran perfected his appeal as to a rating in excess of 10 percent for bilateral pes planus with an October 2015 VA Form 9, in which he also requested a hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

As to the other issues, a November 2009 VA treatment record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA) as well as VA disability benefits for his feet.  SSA records have not been associated with the claims file.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  The record is not entirely clear, but it appears that the Veteran may be in receipt of SSA income for his foot disability.  Because the Veteran claims service connection secondary to his bilateral foot disability, any SSA records that potentially detail the symptoms of his foot disability are relevant.  Therefore, the claims must be remanded to obtain these records.  

If SSA records are obtained, supplemental opinions should be obtained regarding service connection for the lumbar and cervical spine disabilities to determine whether any of the records alter the previous opinions.

A January 2013 VA examination as to peripheral vascular disease of the left lower extremity provided a negative opinion, concluding that the Veteran denied having peripheral vascular disease or any symptoms.  The examiner also referenced an April 2009 treatment note showing normal Doppler waveforms bilaterally at all levels.  However, the examiner did not address a February 2009 VA examination diagnosing the Veteran with peripheral vascular disease, and stating that the Veteran's symptomatology is almost totally due to the peripheral vascular disease.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the final adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323.  Upon remand, a supplemental opinion should be obtained that provides an opinion for the peripheral vascular disease diagnosed in the February 2009 VA examination.  

If the examiner finds upon remand that a disability other than peripheral vascular disease is productive of the left leg pain referenced by the Veteran in his claim, then an opinion should be provided for that disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also notes that in April 2012, the Veteran asserted that he does not have a vascular disease, and that his condition is caused by interdigital neuromas.  The Board has not expanded the Veteran's claim to include interdigital neuromas because he has already been service-connected for bilateral pes planus with left neuroma.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

2.  If records are obtained from the Social Security Administration, forward the claims file to an appropriate VA clinician.  The clinician is to review the file, including the Social Security records, to determine whether they change the previous opinions of record regarding the following questions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine is caused OR AGGRAVATED BY (permanently worsened beyond the natural progression) his service-connected bilateral pes planus with left neuroma?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the cervical spine is caused OR AGGRAVATED BY (permanently worsened beyond the natural progression) his service-connected bilateral pes planus with left neuroma?

Any opinion offered must be supported by a complete rationale.

3.  After completing all of the above development, schedule the Veteran for an examination with an appropriate VA examiner concerning his left leg pain.  After conducting any necessary tests, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability productive of chronic left leg pain, including peripheral vascular disease, that is caused OR AGGRAVATED BY (permanently worsened beyond the natural progression) his bilateral pes planus with left neuroma.

The examiner must specifically discuss the February 2009 VA examination diagnosing the Veteran with peripheral vascular disease.  The examiner should provide an etiological opinion for the diagnosed peripheral vascular disease, even if the condition has resolved since February 2009.

If the examiner finds that a disability other than peripheral vascular disease is productive of the left leg pain referenced by the Veteran in his claim, then an opinion should be provided for that disability.  

Each opinion offered must be supported by a complete rationale.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and afford a reasonable period to respond.  

5.  If the benefit sought with regard to the claim for a rating in excess of 10 percent for bilateral pes planus with left neuroma is not granted, schedule the Veteran for a video conference hearing regarding his claim for entitlement to a rating in excess of 10 percent for bilateral pes planus with left neuroma before a Veterans Law Judge of the Board at the VA regional office closest to the Veteran.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




